  Case: 1:20-cv-00041-MRB Doc #: 16 Filed: 03/25/21 Page: 1 of 11 PAGEID #: 104




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


Eran Evans,

              Plaintiff,

       v.                                        Case No. 1:20cv41

The Hillman Group, Inc., et al.,                 Judge Michael R. Barrett

              Defendants.

                                   OPINION & ORDER

       This matter is before the Court upon Defendants’ Motion to Dismiss. (Doc. 11).

Plaintiff has filed a Response in Opposition (Doc. 14) and Defendants filed a Reply (Doc.

15).

       I.     BACKGROUND

       Plaintiff Eran Evans is a supply chain planner formerly employed by Defendant

Hillman Group. Hillman Group is a hardware distributor headquartered in Cincinnati,

Ohio. Defendant Tia Schaeper is a supply chain manager for Hillman, and was Evans’s

direct supervisor when she worked for Hillman.

       According to the Complaint, in July 2019, Schaeper, who is Caucasian,

interviewed Evans, who is African-American, for a supply chain planner position. Evans

was hired the same day Schaeper interviewed her. Compl., Doc. 1 at ¶¶ 20, 24.

       On July 15, Evans began her first day of work with relatively little fanfare,

shadowing Schaeper as Schaeper prepared reports. Id. at ¶ 24. At lunchtime, Evans

prepared to leave to get food. Id. at ¶ 30. Schaeper stopped her, having planned to take

Evans out to lunch for her first day. Id. When stopping her, Schaeper asked Evans,
  Case: 1:20-cv-00041-MRB Doc #: 16 Filed: 03/25/21 Page: 2 of 11 PAGEID #: 105




“Where are you going, girl?” Id. at ¶ 28. Evans apparently believed Schaeper’s usage of

the word “girl” to be derogatory, with certain racial connotations. Id. at ¶ 29. Schaeper and

five other employees took Evans out to lunch, and Schaeper paid for Evans, saying it was

“tradition” to do so. Id. at ¶ 30-32. Evans believed Schaeper felt “forced to pay,”

particularly because Schaeper had spent most of the lunch on her phone, and had been

relatively quiet. Id. at ¶ 33-34.

       After lunch, Evans began to have some technological issues with automated

emails. Id. at ¶ 36. Schaeper attempted to help Evans resolve the problem and asked

Evans to send her an email. Id. at ¶ 37. Evans accidentally typed the wrong name into

the email and Schaeper, who was looking over Evans’s shoulder commented, “What is

your problem, girl?” Id. at ¶ 38. As she had earlier, Evans felt that Schaeper’s use of the

word “girl” was based in “an African-American stereotype.” Id. at ¶ 39.

       Evans proceeded to work and review training materials for the rest of the

afternoon, with Schaeper quizzing her on the training materials, and commenting that

Evans was “learning fast.” Id. at ¶ 43-44. Schaeper also told Evans about Evans’s

predecessor, a Caucasian man who had apparently “messed up” the job for a year and a

half, to the point where it “substantially interfered” with Hillman’s business dealings. Id. at

¶ 45. The predecessor was placed on a performance improvement plan before he

eventually resigned. Id. at ¶ 46, 48. Schaeper noted that she was happy that he had

resigned, and showed Evans the performance improvement plan. Id.

       Evans’s second day at Hillman was relatively uneventful. On Evans’s third day,

Schaeper arrived twenty minutes late and was relatively quiet. Id. at ¶ 61. Evans asked

Schaeper if anything was wrong, and Schaeper explained that she was just preparing for


                                              2
  Case: 1:20-cv-00041-MRB Doc #: 16 Filed: 03/25/21 Page: 3 of 11 PAGEID #: 106




upcoming meetings. Id. at ¶ 63-64.

       Evans and Schaeper participated in a “category health meeting” call with Hillman’s

supply chain director, “Jason,” a Caucasian man who was Schaeper’s supervisor. Id. at ¶

65. Schaeper and Jason had a somewhat uncomfortable disagreement regarding the

health of Schaeper’s categories and possible improvements. Id. at ¶ 65-70. After the

meeting, another employee introduced himself to Evans, commenting that she and

Schaeper had appeared busy earlier. Id. at ¶ 73. Schaeper said that Evans had been

“taking notes like a good little girl,” which Evans once again felt was derogatory,

particularly because Evans was older than Schaeper. Id. at ¶ 74-75.

       Toward the end of Evans’s third day, Schaeper asked Evans to shadow her while

she completed a report. Id. at ¶ 77-78. Evans leaned over to look at Schaeper’s computer

screen, “with a look of serious intent to learn the process,” and nodding when Schaeper

asked if she understood. Id. at ¶ 78. Schaeper stopped mid-sentence, asking if Evans

was alright, and commenting that Evans “looked bored” and like she did not “want to be

[t]here.” Id. at ¶ 79-82. Schaeper warned Evans that she needed to be cognizant of how

her face appeared to others. Id. at ¶ 83.

       Evans had observed no other instances of Schaeper giving similar criticism to

Caucasian employees who had “the same determined look” on their faces while

interacting with Schaeper. Id. at ¶ 84. This led Evans to believe that Schaeper was joking,

so she replied with a tongue-in-cheek “Yay!” Id. at ¶ 86. Schaeper was offended by this,

chastising Evans that this was “her job.” Id. Schaeper told Evans that she expected Evans

to appear happy to be at work, and happy to be chosen for the position. Id. at ¶ 88.

According to Evans, no Caucasian employee had been told the same. Id. at ¶ 89.


                                            3
  Case: 1:20-cv-00041-MRB Doc #: 16 Filed: 03/25/21 Page: 4 of 11 PAGEID #: 107




       After further back and forth, where Evans pushed back on what type of facial

expression she ought to have to show that she was engaged, Schaeper replied, “If you’re

going to be like this, I just don’t know about this!” Id. at ¶ 90-92. Schaeper noted that in the

earlier meeting, Evans had not been smiling, and had been on her phone texting. Id. at ¶

94-96. Evans responded that her son had been injured and she needed to check on him.

Id. at ¶ 96. Evans also noted that Schaeper had been on her phone as well, and no one

had been smiling in that meeting. Id. at ¶ 95-97. Shortly thereafter, Evans’s shift ended,

and she left for the day, with tensions still high. Id. at ¶ 101-103.

       The next day, on July 18, Evans came into work and realized that Schaeper had

come in early because of her. Id. at ¶ 104-106. Evans was invited to a “Week One Review

Meeting” with Schaeper and a HR representative, at which Schaeper did all the talking. Id.

at ¶ 107-109. Schaeper said that Hillman had a culture of being happy at work, and

observed that Evans did not appear happy there. Id. at ¶ 110. Schaeper cited Evans

“slouching” and “having her phone out” during meetings, her head “drooping” during

training, and stated that Evans had never asked questions Id. at ¶ 112-115. Evans

responded that Schaeper had also had her phone out during meetings, that her head had

not drooped, but simply leaned in to observe Schaeper’s work, and she asked what she

perceived to be an unusual number of questions. Id. at ¶ 113-117. Finally, Schaeper

said that Evans’s employment was terminated. Id. at ¶ 121. Evans commented to the HR

representative that she “felt her termination was wrong and discriminatory.” Id. at ¶ 122.

The HR representative did not appear to take this seriously. Id.

       Evans brings claims for race discrimination arising from the termination of her

employment under Ohio Revised Code § 4112.02(a) (“Unlawful Discriminatory


                                               4
  Case: 1:20-cv-00041-MRB Doc #: 16 Filed: 03/25/21 Page: 5 of 11 PAGEID #: 108




Practices”) (Count I), Title VII of the Civil Rights Act of 1964 (Count II), and Ohio Revised

Code § 4112.02(j) (“Unlawful Aiding, Abetting, and Inciting of Discrimination”) (Count III).

       Defendants argue that under Federal Rule of Civil Procedure 12(b)(6), Plaintiff has

failed to state a plausible claim of race discrimination under either federal or Ohio law.

Defendants also argue Schaeper could not have aided and abetted herself in violation of

Ohio Revised Code § 4112.02(j).

       II.     ANALYSIS

               A. Standard of Review

       In order to survive a motion to dismiss, “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). A plaintiff’s claim has this baseline plausibility if the facts stated therein “allow[]

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. The standard set forth by the Supreme Court in Twombly and Iqbal requires

“more than a sheer possibility” that the defendant is liable, but a claim need not rise to the

level of probability. Id.

               B. Race Discrimination

       Under Title VII, an employer may not “discriminate against any individual with

respect to his compensation, terms, conditions, or privileges of employment, because of

such individual's race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e–2(a)(1).

Similarly, Ohio law forbids an employer “to discharge without just cause, to refuse to hire,

or otherwise to discriminate against [a] person with respect to hire, tenure, terms,

conditions, or privileges of employment, or any matter directly or indirectly related to


                                                5
  Case: 1:20-cv-00041-MRB Doc #: 16 Filed: 03/25/21 Page: 6 of 11 PAGEID #: 109




employment.” Ohio Rev. Code § 4112.02(A).

       A plaintiff pursuing race discrimination claims under Title VII and Ohio Revised

Code § 4112.02 may prevail in one of two ways: by presenting either direct or indirect

evidence to prove that his or her employer was motivated by a race-based animus when it

took an adverse employment action against the plaintiff. Jones v. Kilbourne Med. Labs.,

162 F. Supp. 2d 813, 824 (S.D. Ohio 2000). To survive a motion to dismiss, the plaintiff

need not establish a prima facie case under the McDonnell Douglas/Burdine

burden-shifting framework for indirect evidence of race discrimination. Keys v. Humana,

Inc., 684 F.3d 605, 609-610 (6th Cir. 2012); see also Swierkiewicz v. Sorema N.A., 534

U.S. 506, 510 (2002) (“The prima facie case under McDonnell Douglas ... is an

evidentiary standard, not a pleading requirement.”). However, the plaintiff must allege

sufficient “factual content” from which a court, informed by its “judicial experience and

common sense,” could “draw the reasonable inference,” that the defendant discriminated

against the plaintiff because of his or her race. Keys, 684 F.3d at 610 (quoting Iqbal, 556

U.S. at 678, 679, 129 S.Ct. 1937).

       Defendants argue that the following allegations are insufficient to support a claim

of race discrimination: (1) Schaeper’s use of the word “girl” on three occasions when

speaking to Evans; (2) Evans’s predecessor was placed on a performance improvement

plan but Evans was terminated without any progressive discipline; and (3) Evans’s

disagreement with Schaeper’s perception of her as being “bored” and “unhappy” with her

job at Hillman.

       Evans claims that Schaeper’s use of the word “girl,” had racial connotations.

Compl. at ¶ 29. The Court notes that the Supreme Court has held that the use of the


                                            6
  Case: 1:20-cv-00041-MRB Doc #: 16 Filed: 03/25/21 Page: 7 of 11 PAGEID #: 110




word “boy” to refer to African-American male plaintiffs has racial undertones that may be

evidence of an employer’s racial animus, “depend[ing] on various factors including

context, inflection, tone of voice, local custom, and historical usage.” Ash v. Tyson

Foods, Inc., 546 U.S. 454, 456 (2006). 1 Therefore, it is plausible that the same factors

could support a finding of racial animus where a Caucasian supervisor refers to her older,

African-American employee as “girl.”

       As evidence of disparate treatment, Evans alleges that Hillman placed her

predecessor, a Caucasian male, on a performance improvement plan, but terminated her

without any prior progressive discipline. Compl. at ¶ 49-51. To support a finding of

disparate treatment, the Sixth Circuit has determined that the plaintiff and the other

employees in question be similar in “all relevant aspects.” Martin v. Toledo Cardiology

Consultants, Inc., 548 F.3d 405, 412 (6th Cir. 2008). This means that the two employees

“must have dealt with the same supervisor, have been subject to the same standards and

have engaged in the same conduct without such differentiating or mitigating

circumstances that would distinguish their conduct or the employer's treatment of them

for it.” Mitchell v. Toledo Hosp., 964 F.2d 577, 583 (6th Cir. 1992).

       Defendants argue that Evans’s predecessor was terminated for poor performance,



       1
          This determination is better suited for a later stage in the litigation. Accordingly, in Wash
v. Quest Diagnostics, Inc., a case cited by Defendants, the court determined that the plaintiff had
not provided evidence that her supervisor’s reference to her as “hey, girl” actually related to her
race. Case No. 08-61863-CIV, 2010 WL 11504202, at *24 (S.D. Fla. June 29, 2010), report and
recommendation adopted, No. 08-61863-CIV, 2010 WL 11504206 (S.D. Fla. July 22, 2010).
The court concluded that even if the phrase were a derogatory remark directed at the plaintiff
based on her race, the defendant was entitled to summary judgment on Plaintiff’s hostile work
environment claim because use of the phrase does not describe conduct that is severe or
pervasive enough to be actionable under Title VII. Id. The court also found that the supervisor’s
use of the phrase “hey, girl” could not constitute direct evidence of discrimination because there
was evidence in the record that the supervisor used it to refer to individuals outside of the
plaintiff’s protected class. Id. at *17, n.23.
                                                    7
  Case: 1:20-cv-00041-MRB Doc #: 16 Filed: 03/25/21 Page: 8 of 11 PAGEID #: 111




but Evans was terminated for Scheper’s perception that Evans had a negative attitude

and was disengaged. Plaintiff alleges that her predecessor had “messed up” the job for

a year and a half, to the point where it “substantially interfered” with Hillman’s business

dealings. Compl. at ¶ 45. That conduct seems to be more severe than Evans’s alleged

behavior, which amounted to no more than a perceived attitude problem and a mistyped

name on an email. If Evans’s predecessor performed much worse than she did, but was

put on a performance improvement plan and was allowed to stay in his role for eighteen

months, that would indicate disparate treatment of two similarly situated employees.

       Finally, Defendants argue that Evans’s disagreement with Schaeper’s perception

of her as being “bored” and “unhappy” with her job at Hillman cannot support a claim of

race discrimination. In addition, Defendants point out that Schaeper was the same

person who hired her.

       This case is before the Court on a Rule 12(b)(6) motion, therefore this Court must

(1) view the complaint in the light most favorable to the plaintiff and (2) take all

well-pleaded factual allegations as true. Tackett v. M & G Polymers, USA, LLC, 561 F.3d

478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009)).

In the Complaint, Evans alleged that she had “a look of serious intent to learn the

process,” and did not “look[ ] bored” or like she did not “want to be [t]here.” Compl. at ¶

78-82. At this stage of the litigation, this Court must accept these allegations as true.

       Similarly, this Court finds that the same actor inference is not applicable at this

stage of the litigation. The same actor inference holds that “when the same person who

hired the plaintiff also fired the plaintiff...a presumption can arise that an employee's race

did not motivate the termination because the sort of person who would discriminate


                                              8
  Case: 1:20-cv-00041-MRB Doc #: 16 Filed: 03/25/21 Page: 9 of 11 PAGEID #: 112




against a particular race would not also hire someone of that race.” Garrett v.

Southwestern Med. Clinic, 631 Fed.Appx. 351, 355 (6th Cir. 2015). Although the

factfinder is permitted to draw this inference, the Sixth Circuit has explained that it is by no

means a mandatory one, and it may be weakened by other evidence. Wexler v. White's

Fine Furniture, Inc., 317 F.3d 564, 573 (6th Cir. 2003) (citing Buhrmaster v. Overnite

Transp. Co., 61 F.3d 461, 464 (6th Cir.1995)); see also Gaglioti v. Levin Grp., Inc., 508 F.

App'x 476, 483 (6th Cir. 2012) (explaining that “as Wexler makes clear, the same-actor

inference cannot be an independent reason to grant summary judgment where there are

other disputes of material fact”).

       Therefore, Defendants’ Motion to Dismiss Plaintiff’s claims for race discrimination

under Ohio Revised Code § 4112.02(a) and Title VII is DENIED.

       C. Ohio Revised Code § 4112.02(J)

       Ohio Revised Code § 4112.02(J) makes it unlawful for any person to “aid, abet,

incite, compel, or coerce the doing of any act declared by this section to be an unlawful

discriminatory practice.” Plaintiff brings this came solely against Defendant Schaeper.

       Section 4112.02(J) imposes liability on a “person” as opposed to an “employer.”

Bower v. MetroParks of Butler Cty., Case No. 1:18-CV-00791, 2019 WL 2772544, at *8

(S.D. Ohio July 2, 2019), report and recommendation adopted, Case No. 1:18CV791,

2019 WL 4097228 (S.D. Ohio Aug. 29, 2019). Ohio courts generally define “aid” as “to

assist” and “abet” as “to incite or encourage.” Luke v. City of Cleveland, Case No.

1:02CV1225, 2005 WL 2245187, at *8 (N.D. Ohio Aug. 22, 2005) (citing Horstman v.

Farris, 132 Ohio App.3d 514, 527, 725 N.E.2d 698 (Ohio Ct. App.1999)). As one Ohio

court has explained, an individual is an aider and abetter if he “knowingly does something


                                               9
 Case: 1:20-cv-00041-MRB Doc #: 16 Filed: 03/25/21 Page: 10 of 11 PAGEID #: 113




which he ought not to do ... which assists or tends in some way to affect the doing of the

thing which the law forbids.” Id. (citing State v. Stepp, 117 Ohio App. 3d 561, 568 (Ohio

Ct. App. 1997).

       Although an employee cannot aid and abet herself, an employee might be found

individually liable under § 4112.02(j) for aiding, abetting, inciting, compelling, or coercing

the unlawful employment practices of her employer. Siwik v. Cleveland Clinic Found.,

No. 1:17CV1063, 2019 WL 1040861, at *27 (N.D. Ohio Mar. 5, 2019). To be held liable

for aiding and abetting under this provision, that employee must be “involved in or actually

[have] made the decision to [discriminate or] retaliate against [the employee].” Oster v.

Huntington Bancshares Inc., Case No. 2:15-CV-2746, 2017 WL 2215462, at *22 (S.D.

Ohio May 19, 2017) (quoting Cummings v. Greater Cleveland Reg'l Transit Auth., 88 F.

Supp. 3d 812, 820 (N.D. Ohio 2015)). For example, in Bower v. MetroParks of Butler

County, this Court found that a § 4112.02(J) claim against the plaintiff’s supervisor should

not be dismissed on a motion to dismiss where the plaintiff alleged that the supervisor

refused to accommodate his disability, undermined his job performance, prepared a

“sham performance review” to justify recommending his termination and informed plaintiff

that he would be terminated if he refused to sign the review. Case No. 1:18-CV-00791,

2019 WL 2772544, at *8 (S.D. Ohio July 2, 2019), report and recommendation adopted,

No. 1:18CV791, 2019 WL 4097228 (S.D. Ohio Aug. 29, 2019); see also Woodworth v.

Time Warner Cable, Inc., No. 1:15 CV 1685, 2015 WL 6742085, at *3 (N.D. Ohio Nov. 2,

2015) (allegations support claim under § 4112.02(J) against non-supervisory employee

where that employee refused to issue a hard hat which prompted the decision to

terminate plaintiff and replace him with a younger employee).


                                             10
 Case: 1:20-cv-00041-MRB Doc #: 16 Filed: 03/25/21 Page: 11 of 11 PAGEID #: 114




       Here, Evans alleges that “Schaeper aided, abetted, incited, coerced, and/or

compelled Hillman’s discriminatory termination of Plaintiff.” Compl. at ¶ 154. Evans

states that on her final day of work, she was invited to a “Week One Review Meeting” with

Schaeper and Mark Weber, who is Hillman’s HR business partner. Id. at ¶ 25, 107-108.

Evans alleges that throughout the discussion, Weber remained quiet and allowed

Scheper do all the talking. Id., at ¶ 109. Evans alleges that Schaeper ended the

discussion that “they were going their separate ways.”         Id., at ¶ 121.   The Court

concludes that these allegations, accepted as true, are sufficient to support a finding that

Schaeper “aided, abetted, incited, compelled and/or coerced discriminatory treatment” by

Evans’s employer, Hillman.

       III.   CONCLUSION

       Based on the foregoing, Defendants’ Motion to Dismiss (Doc. 11) is DENIED.

       IT IS SO ORDERED.
                                             /s/ Michael R. Barrett
                                          Michael R. Barrett, Judge
                                          United States District Court




                                            11
